220 F.2d 758
WESTERN SMELTING & REFINING COMPANY, a Corporation, Appellant,v.LOUISVILLE AND NASHVILLE RAILROAD COMPANY, a Corporation.
No. 15280.
United States Court of Appeals Eighth Circuit.
March 11, 1955.

Appeal from the United States District Court for the District of Nebraska.
Jack W. Marer, Omaha, Neb., for appellant.
William J. Baird, Omaha, Neb., and Frank F. Helsell, Fort Dodge, Iowa, for appellee.
PER CURIAM.


1
Appeal from District Court dismissed, on motion of appellant. 123 F.Supp. 3.